DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
1.	The examiner has interpreted the term “durable” found in claims 1-2, 5-6 and 13 to be a subjective term.  From MPEP § 2173.05(b)-IV: When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970).
	Based on the specification as disclosed (referring to PGPub US 2019/0047760) the term “durable” is considered by the examiner as definite as the specification supplies some standard for measuring the scope of the term: See paragraphs [0042]-[0047].
2.	Regarding the term “substantially” recited in claims 2-3, 6-7, 11, 13 and 16 all used in conjunction with the descriptive term “parallel”: From MPEP § 2173.05(b): The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
	In this case, the examiner is considering the term “substantially” to approximate parallelism between a one aperture and a direction or a longitudinal axis (claim 11) and is therefore definite, because this would have been considered by one with ordinary skill in the art as such and would know what was meant by it.  
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2011/0135377) in view of Benoit-Gonin (US 2018/0009142) and further in view of Atkinson (US 2012/0061486) and Capitani (US 2012/0279973).
	Regarding Claim 1, Teller discloses a method of forming a lip balm receptacle having a curved, multi-layered upper portion (abstract, method of manufacturing a lip balm comprises providing a receptacle having a concave arcuate surface…) by a single two-step overmolding injection process (Fig. 3 paragraph [0020] thermoplastic elastomer (TPE) injection molded over a plastic form comprising acrylonitrile-butadiene-styrene (ABS) copolymer) – see also claim 16) and wherein the curved, multi-layered upper portion (Fig. 1 paragraph [0014] upper portion – 14) comprises: 
	1) the outer surface of the interior layer having an exposed portion having 			a surface area (Fig. 3 paragraph [0022] spherical outer surface – 22 of lip balm – 20, and identifying one of a lip balm color and lip balm flavor contained in the lip balm receptacle (Fig. 3 paragraph [0021] lip balm – 20 lip balm material….colorants…); and 
	2) the outer surface of the exterior layer (Fig. 1 paragraph [0014] upper portion – 14) having a different visual appearance than the outer surface of the interior layer (paragraph [0020] 	material of the top layer – 29 provides a desirable tactile sensation to the 	user – the applicator – 10 ….providing a soft surface….),
 	However, Teller does not detail the method steps involved in this two-step overmolding process.
	Benoit-Gonin discloses a method of a two-step overmolding injection process (abstract, …forming a bi-injected closure…)
	 comprising:
	 i) injecting a first plastic into a first die (Fig. 4 paragraphs [0010] [0017] injection moulding using a mould including a first superior or upper mould part – 175) directly on an outer surface of the formed interior layer (paragraphs [0038] [0040] overmolding; forming a second part onto the first part…) ; 
	ii) forming an interior layer from the first plastic (paragraph [0037] forming a first part in a first injection moulding phase using a first mould part… see also claim 9); and  
		a) transferring the formed interior layer into a second die (paragraphs 			[0011] [0037] [0068] second moulding phase;…mould part – 175 				withdrawn…then rotated…a new mould part – 185 is closed; 
		b) injecting a second plastic into the second die directly on an outer 			surface of the formed interior layer (Figs. 6A, 6B, paragraphs [0069] 			[0071] material for the bi-injected ring – 120 is now introduced, see also 			claim 10); 
		(c) forming the exterior layer from the second plastic (Fig. 6B paragraph [0070] steps – 132, 146 help to delimit the cavity into which material flows to form the ring – 120); and 
		(d) the exterior layer is bonded to the interior layer (paragraph [0072] …shaped grooves – 124 which help to promote bonding between the two materials…).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teller to incorporate Benoit-Gonin where a method of forming a lip balm receptacle by a single two-step overmolding injection process, as disclosed by Teller,
would use a method of injecting a first plastic and forming an interior layer from it into a first die and then transferring the formed layer into a second die to form the exterior layer which is bonded to the interior layer. This method allows for the flow of the second material around the first material with specific sealing areas  which help to delimit the cavity into which it flows and to form features which help to promote bonding between the two materials (paragraphs [0070] [0072]).
	However, neither Teller or Benoit-Gonin disclose that the formed exterior layer from the second plastic has a formed durable cutout design in the exterior layer and
	 that the formed exterior layer would have a different visual appearance than the outer surface of the interior layer and 
	the surface area has a thickness of at least 0.25 mm and no more than 4 mm and that the durable cutout design comprising at least one aperture exposing the exposed portion of the outer surface of the interior layer which exposes at least 5% and no more than 45% of the outer surface of exterior layer, 
	plus neither of these references disclose that within 10 seconds of forming the interior layer, that the exterior layer is formed.
	Atkinson teaches a vapor delivery device that is approximately spherical in shape with a durable (paragraph [0044] vented hemispherical top half – 1 is constructed of a durable material…) and having a thickness of at least 0.25 mm and no more than 4 mm (paragraph [0045] …thickness of the structural material that forms the hemispherical portion of the vented hemispherical top half – 1 is approximately 0.0625”  = 1.5875 mm which is encompassed by the range) and the durable cutout design comprising at least one aperture (Fig. 1 paragraph [0033] vented hemispherical top half – 1 contains numerous vent holes – 3).
 	Moreover, it would have been obvious to combine Atkinson with Teller and Benoit-Gonin such that the exterior layer of Teller formed by the method of Benoit-Gonin would have the durable cutout design comprising at least one aperture of Atkinson exposing the exposed portion of the outer surface of the interior layer of Teller (see Figures below) because this provides the transport of material to the exterior surface (paragraph [0009]) to the surrounding environment which is able to diffuse through the apertures (paragraph [0036]). 
	Additionally, while Atkinson does not explicitly discloses that the durable cutout layer exposes at least 5% and no more than 45% of the outer surface of the exterior layer, however, Atkinson teaches that a range of sizes and shapes can be used for the apertures (vent holes) (paragraph [0042])  and, therefore, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the range of percent exposure of the durable outer layer through routine experimentation in the absence of a showing of criticality. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
	This would provide the desired features of air or any other material to flow freely through these apertures while preventing access of any unwanted materials (paragraph [0042] with the desired features being that air can flow freely through the vented hemispherical top half of the device while access through the vent holes for typical toes, teeth and fingers of typical vermin, pets or people is prevented).
	However, neither Teller, Benoit-Gonin and Atkinson teach that as to the method of forming the lip balm, within 10 seconds of forming the interior layer, the external layer is formed with a durable cutout design.
	Capitani teaches a method of manufacturing a container by bi-component injection (abstract, paragraph [0055]). As in bi-injection molding, there is an embodiment whereby two materials can be injected one after the other  (Figs. 1, 2 paragraphs [0057] –[0058] injected into separate cavities). 
	Moreover, as taught in Capitani, it is known to one with ordinary skill in the art that a delay between injecting first and second materials may be too short or too long for setting (paragraph [0014]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the formation of the exterior layer within 10 seconds of forming the interior layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
	One would be motivated because the timing of the injections may need to controlled (paragraph [0059] in order to ensure all or at least a majority of the first and second parts comprises the first and second materials, respectively (paragraph [0059]).

	Regarding Claim 2, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 1 and while Teller discloses that the upper portion of the lip balm receptacle is injection molded over the lower portion (Fig. 3 paragraph [0020]) and Benoit-Gonin teaches a movement of the second die that the upper mould part closes onto an inner core such that the plastic material is injected forming the upper portion in an axial direction  (Fig. 4 axial direction – X), there is no disclosure of apertures substantially parallel to a direction of this movement of the second die during closure. However, Atkinson discloses a top half of the hemispherical device with numerous substantially parallel formed vent holes (Fig.1 paragraph [0033] ).
	Therefore, it would have been obvious to one with ordinary skill in the art to have applied the method of Benoit-Gonin with its second die movement used to make the lip balm receptacle of Teller to further use the durable cutout design of Atkinson with its at least one aperture formed substantially parallel to the direction of the movement of the second die.  See Fig. 1 of Atkinson compared to Fig. 1 of Teller  below 
[AltContent: textbox (Exterior layer)][AltContent: textbox (Durable cutout design)][AltContent: textbox (Parallel apertures)][AltContent: textbox (Teller)][AltContent: textbox (Atkinson)]
[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    729
    549
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    692
    424
    media_image2.png
    Greyscale
	
[AltContent: textbox (Poured lip balm)]     		       			
	
	This is advantageous because this would provide the desired feature of the material to flow freely through the vented hemispherical top half of the device while preventing access of unwanted materials (Atkinson, paragraph [0042]).		

Regarding Claim 3, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 2, but while the combination discloses that the at least one aperture is substantially parallel to a direction of movement of the second die, it also discloses that the at least one aperture is substantially parallel to a direction of a pour point of the second die (Fig. 1 paragraph [0017] …upon separation of the upper portion -14 from the lower portion – 16, the lip balm – 2 is revealed...configured to have a spherical shape that includes a spherical surface – 22) See Figure above.
 This would have been advantageous because this would provide the desired feature of the lip balm to flow freely through the vented hemispherical top half of the device which protects it (Atkinson, paragraph [0042]).	

	Regarding Claim 4, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 3, and Benoit-Gonin further discloses 
the bond between the exterior layer and the interior layer is formed during the single two-step overmolding injection process (paragraphs [0021]  [0072]  promote bonding of the first and second phase materials…shaped grooves – 124 which help to promote bonding between the two materials…).
	Regarding Claim 5, Teller discloses a method of forming a lip balm receptacle having a curved, multi-layered upper portion (abstract, method of manufacturing a lip balm comprises providing a receptacle having a concave arcuate surface…) by a single two-step overmolding injection process (Fig. 3 paragraph [0020] thermoplastic elastomer (TPE) injection molded over a plastic form comprising acrylonitrile-butadiene-styrene (ABS) copolymer) – see also claim 16) and wherein the curved, multi-layered upper portion (Fig. 1 paragraph [0014] upper portion – 14) comprises: 
	1) the outer surface of the interior layer having an exposed portion having 			a surface area (Fig. 3 paragraph [0022] spherical outer surface – 22 of lip balm – 20, and identifying one of a lip balm color and lip balm flavor contained in the lip balm receptacle (Fig. 3 paragraph [0021] lip balm – 20 lip balm material….colorants…); and 
	2) the outer surface of the exterior layer (Fig. 1 paragraph [0014] upper portion – 14) having a different visual appearance than the outer surface of the interior layer (paragraph [0020] 	material of the top layer – 29 provides a desirable tactile sensation to the 	user – the applicator – 10 ….providing a soft surface….),
 	However, Teller does not detail the method steps involved in this two-step overmolding process.
	Benoit-Gonin discloses a method of a two-step overmolding injection process (abstract, …forming a bi-injected closure…)
	 comprising:
	 i) injecting a first plastic into a first die (Fig. 4 paragraphs [0010] [0017] injection moulding using a mould including a first superior mould part) directly on an outer surface of the formed interior layer (paragraphs [0038] [0040] overmolding; forming a second part onto the first part…) ; 
	ii) forming an interior layer from the first plastic (paragraph [0037] forming a first part in a first injection moulding phase using a first mould part… see also claim 9); and  
		a) transferring the formed interior layer into a second die (paragraphs 			[0011] [0037] [0068] second moulding phase;…mould part – 175 				withdrawn…then rotated…a new female mould part – 185 is closed; 
		b) injecting a second plastic into the second die directly on an outer 			surface of the formed interior layer (Figs. 6A, 6B, paragraphs [0069] 			[0071] material for the bi-injected ring – 120 is now introduced, see also 			claim 10); 
		(c) forming the exterior layer from the second plastic (Fig. 6B paragraph [0070] steps – 132, 146 help to delimit the cavity into which material flows to form the ring – 120); and 
		(d) the exterior layer is bonded to the interior layer (paragraph [0072] …shaped grooves – 124 which help to promote bonding between the two materials…).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teller to incorporate Benoit-Gonin where a method of forming a lip balm receptacle by a single two-step overmolding injection process, as disclosed by Teller,
would use a method of injecting a first plastic and forming an interior layer from it into a first die and then transferring the formed layer into a second die to form the exterior layer which is bonded to the interior layer. This method allows for the flow of the second material around the first material with specific sealing areas  which help to delimit the cavity into which it flows and to form features which help to promote bonding between the two materials (paragraphs [0070] [0072]).
	However, neither Teller or Benoit-Gonin disclose that the formed exterior layer from the second plastic has a formed durable cutout design in the exterior layer and
	 that the formed exterior layer would have a different visual appearance than the outer surface of the interior layer and 
	the surface area has a thickness of at least 0.25 mm and no more than 4 mm and that the durable cutout design comprising at least one aperture exposing the exposed portion of the outer surface of the interior layer which exposes at least 5% and no more than 45% of the outer surface of exterior layer, 
	plus neither of these references disclose that within 10 seconds of forming the interior layer, that the exterior layer is formed.
	Atkinson teaches a vapor delivery device that is approximately spherical in shape with a durable (paragraph [0044] vented hemispherical top half – 1 is constructed of a durable material…) and having a thickness of at least 0.25 mm and no more than 4 mm (paragraph [0045] …thickness of the structural material that forms the hemispherical portion of the vented hemispherical top half – 1 is approximately 0.0625” (inches)  = 1.5875 mm which is encompassed by the range) and the durable cutout design comprising at least one aperture (Fig. 1 paragraph [0033] vented hemispherical top half – 1 contains numerous vent holes – 3)
	It would have been obvious to combine Atkinson with Teller and Benoit-Gonin to provide a range of thickness because a lighter mass of the upper portion ensures that as the material of the lip balm is depleted the center of mass will remain in the lower portion and it will tend to remain upright (paragraph [0040]).
 	Moreover, it would have been obvious to combine Atkinson with Teller and Benoit-Gonin such that the exterior layer of Teller formed by the method of Benoit-Gonin would have the durable cutout design comprising at least one aperture of Atkinson exposing the exposed portion of the outer surface of the interior layer of Teller, see also figures above, because this provides the transport of material to the exterior surface (paragraph [0009],) to the surrounding environment which is able to diffuse through the apertures (paragraph [0036]). 
	However, Teller, Benoit-Gonin and Atkinson do not disclose the apertures located at a polar angle nor the ratio of the exterior layer surface area to the exposed portion of it.
	Atkinson does disclose the overall diameter of the top hemisphere and that it is apparent that this can be constructed with a range of diameters (including radius – paragraph [0044]) and that the devices could be constructed in a range of sizes (paragraph [0053]). This includes that at least one aperture being located at a polar angle Ɵ (theta) of between 5-60 degrees and with the ratio of the surface area of the outer surface of the exterior layer to the surface area of the exposed portion of the outer surface of the interior layer being at least 1:1 to no more than 97:3, that is visible through the durable cutout design, see figure below.
	 
		
    PNG
    media_image3.png
    528
    1047
    media_image3.png
    Greyscale


	It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the range of polar angles as well as the ratio of the surface area of the outer surface of the exterior layer to the surface area of the exposed portion of the outer surface through routine experimentation in the absence of criticality. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
	One would be motivated to experiment with  1) different polar angles  as well as 2) the ratio of the surface area of the outer surface of the exterior layer to the surface area of the exposed portion of the outer surface of the interior layer being at least 1:1 to no more than 97:3, because 1) the geometry of the device including the radius of the vented hemispherical top half and 2) as well as the size and number of the vent holes and their center-to-center spacing (paragraph [0044]), determines its strength and durability (paragraph [0044]) 
	However, neither Teller, Benoit-Gonin and Atkinson teach that as to the method of forming the lip balm, within 10 seconds of forming the interior layer, the external layer is formed with a durable cutout design.
	Capitani teaches a method of manufacturing a container by bi-component injection (abstract, paragraph [0055]). As in bi-injection molding, there is an embodiment whereby two materials can be injected one after the other  (Figs. 1, 2 paragraphs [0057] –[0058] injected into separate cavities). 
	Moreover, as taught in Capitani, it is known to one with ordinary skill in the art that a delay between injecting first and second materials may be too short or too long for setting (paragraph [0014]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the formation of the exterior layer within 10 seconds of forming the interior layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
	One would be motivated because the timing of the injections may need to controlled (paragraph [0059] in order to ensure all or at least a majority of the first and second parts comprises the first and second materials, respectively (paragraph [0059]).

	Regarding Claim 6, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 5 and while Teller discloses that the upper portion of the lip balm receptacle is injection molded over the lower portion (Fig. 3 paragraph [0020]) and Benoit-Gonin teaches a movement of the second die that the upper mould part closes onto an inner core such that the plastic material is injected forming the upper portion in an axial direction  (Fig. 4 axial direction – X), there is no disclosure of apertures substantially parallel to a direction of this movement of the second die during closure. However, Atkinson discloses a top half of the hemispherical device with numerous substantially parallel formed vent holes.
	Therefore, it would have been obvious to one with ordinary skill in the art to have applied the method of Benoit-Gonin with its second die movement used to make the lip balm receptacle of Teller to further use the durable cutout design of Atkinson with its at least one aperture formed substantially parallel to the direction of the movement of the second die.  See Fig. 1 of Atkinson compared to Fig. 1 of Teller above in discussion of Claim 2. 
	This is advantageous because this would provide the desired feature of the material to flow freely through the vented hemispherical top half of the device while preventing access of unwanted materials (Atkinson, paragraph [0042]).		

Regarding Claim 7, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 6, but while the combination discloses that the at least one aperture is substantially parallel to a direction of movement of the second die, it also discloses that the at least one aperture is substantially parallel to a direction of a pour point of the second die (Fig. 1 paragraph [0017] …upon separation of the upper portion -14 from the lower portion – 16, the lip balm – 2 is revealed...configured to have a spherical shape that includes a spherical surface – 22) See Figure above in discussion of Claim 2.
 This would have been advantageous because this would provide the desired feature of the lip balm to flow freely through the vented hemispherical top half of the device which protects it (Atkinson, paragraph [0042]).	

	Regarding Claim 8, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 7, and Benoit-Gonin further discloses 
the bond between the exterior layer and the interior layer is formed during the single two-step overmolding injection process (paragraphs [0021]  [0072]  promote bonding of the first and second phase materials…shaped grooves – 124 which help to promote bonding between the two materials…).

	Regarding Claim 9, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 5, but Teller, Benoit-Gonin and Atkinson do not disclose the apertures located at a polar angle nor the ratio of the exterior layer surface area to the exposed portion of it.
	However, Atkinson does disclose the overall diameter of the top hemisphere and that it is apparent that this can be constructed with a range of diameters (including radius – paragraph [0044]) and that the devices could be constructed in a range of sizes (paragraph [0053]). This includes that the ratio of surface of the outer surface of the exterior layer to the surface area of the exposed portion of the outer surface of the interior layer between the polar angle Ɵ (theta) of 5-60 degrees is at least 90:10 and not more than 10:90.
	It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the range of polar angles as well as the ratio of the exposed portion of a portion of a range of polar angles being at least 90:10 and not more than 10:90, through routine experimentation in the absence of a showing of criticality . In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
	One would be motivated to experiment with  1) different polar angles  with 2) the ratio of surface of the outer surface of the exterior layer to the surface area of the exposed portion of the outer surface of the interior layer between the polar angle Ɵ (theta) of 5-60 degrees is at least 90:10 and not more than 10:90 because 1) the geometry of the device including the radius of the vented hemispherical top half and 2) as well as the size and number of the vent holes and their center-to-center spacing (paragraph [0044]), determines its strength and durability (paragraph [0044]) 

	Regarding Claim 10, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 5, and Atkinson further discloses that a distance between any first at least one aperture and any second at least one aperture is equivalent to or greater than the thickness of the exterior layer (paragraph [0044] the vent holes – 3... have at least a 0.1875”  center to center spacing...the thickness of the structural material forms the hemispherical portion of the structural material that forms the hemispherical portion of the vented hemispherical top half – 1 is approximately 0.0625”) .

	Regarding Claim 11, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 5, and Atkinson further discloses that
the aperture peripheral wall defined by the at least one aperture is substantially parallel to a longitudinal axis of the multi-layered upper portion. Atkinson discloses a top half of the hemispherical device with numerous substantially parallel formed vent holes (Fig.1 paragraph [0033] ) See Atkinson figures above regarding Claims 2 and 5..

	Regarding Claim 12, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 5, and Teller further discloses the formation  of threads on an interior portion of the interior layer, the threads provided on the interior layer being configured to engage threads formed on a lower portion of the lip balm receptacle (Fig. 1 paragraph [0015] upper portion – 14 and the lower portion – 16 are connectable together ...such as the interengagement of threads).

	Regarding Claim 13, Teller discloses a method of forming a lip balm receptacle having a curved, multi-layered upper portion (abstract, method of manufacturing a lip balm comprises providing a receptacle having a concave arcuate surface…) by a single two-step overmolding injection process (Fig. 3 paragraph [0020] thermoplastic elastomer (TPE) injection molded over a plastic form comprising acrylonitrile-butadiene-styrene (ABS) copolymer) – see also claim 16) and wherein the curved, multi-layered upper portion (Fig. 1 paragraph [0014] upper portion – 14) comprises: 
	1) the outer surface of the interior layer having an exposed portion having 			a surface area (Fig. 3 paragraph [0022] spherical outer surface – 22 of lip balm – 20, and identifying one of a lip balm color and lip balm flavor contained in the lip balm receptacle (Fig. 3 paragraph [0021] lip balm – 20 lip balm material….colorants…); and 
	2) the outer surface of the exterior layer (Fig. 1 paragraph [0014] upper portion – 14) having a different visual appearance than the outer surface of the interior layer (paragraph [0020] 	material of the top layer – 29 provides a desirable tactile sensation to the 	user – the applicator – 10 ….providing a soft surface….),
 	However, Teller does not detail the method steps involved in this two-step overmolding process.
	Benoit-Gonin discloses a method of a two-step overmolding injection process (abstract, …forming a bi-injected closure…)
	 comprising:
	 i) injecting a first plastic into a first die (Fig. 4 paragraphs [0010] [0017] injection moulding using a mould including a first superior mould part) directly on an outer surface of the formed interior layer (paragraphs [0038] [0040] overmolding; forming a second part onto the first part…) ; 
	ii) forming an interior layer from the first plastic (paragraph [0037] forming a first part in a first injection moulding phase using a first mould part… see also claim 9); 
	iii) forming threads on an interior portion of the interior layer (paragraph [0059] screwthread formations – 40) and  
		a) transferring the formed interior layer into a second die (paragraphs 			[0011] [0037] [0068] second moulding phase;…mould part – 175 				withdrawn…then rotated…a new female mould part – 185 is closed; 
		b) injecting a second plastic into the second die directly on an outer 			surface of the formed interior layer (Figs. 6A, 6B, paragraphs [0069] 			[0071] material for the bi-injected ring – 120 is now introduced, see also 			claim 10); 
		(c) forming the exterior layer from the second plastic (Fig. 6B paragraph 	[0070] steps – 132, 146 help to delimit the cavity into which material flows to form 	the ring – 120); and 
		(d) the exterior layer is bonded to the interior layer (paragraph [0072] …shaped grooves – 124 which help to promote bonding between the two materials…).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Teller to incorporate Benoit-Gonin where a method of forming a lip balm receptacle by a single two-step overmolding injection process, as disclosed by Teller,
would use a method of injecting a first plastic and forming an interior layer from it into a first die and then transferring the formed layer into a second die to form the exterior layer which is bonded to the interior layer. This method allows for the flow of the second material around the first material with specific sealing areas  which help to delimit the cavity into which it flows and to form features which help to promote bonding between the two materials (paragraphs [0070] [0072]).
	However, neither Teller or Benoit-Gonin disclose that the formed exterior layer from the second plastic has a formed durable cutout design in the exterior layer and an aperture peripheral wall defined by the at least one aperture of the durable cutout design being substantially parallel to a direction of movement of the second die and substantially parallel to a direction of a pour point of the second die.
	 that the formed exterior layer would have a different visual appearance than the outer surface of the interior layer and 
	the surface area has a thickness of at least 0.25 mm and no more than 4 mm 
	plus neither of these references disclose that within 10 seconds of forming the interior layer, that the exterior layer is formed.
	Atkinson teaches a vapor delivery device that is approximately spherical in shape with a durable (paragraph [0044] vented hemispherical top half – 1 is constructed of a durable material…) and having a thickness of at least 0.25 mm and no more than 4 mm (paragraph [0045] …thickness of the structural material that forms the hemispherical portion of the vented hemispherical top half – 1 is approximately 0.0625”  = 1.5875 mm which is encompassed by the range) and the durable cutout design comprising at least one aperture (Fig. 1 paragraph [0033] vented hemispherical top half – 1 contains numerous vent holes – 3).
 	Moreover, it would have been obvious to combine Atkinson with Teller and Benoit-Gonin such that the exterior layer of Teller formed by the method of Benoit-Gonin would have the durable cutout design comprising at least one aperture of Atkinson exposing the exposed portion of the outer surface of the interior layer of Teller (see Figures below) because this provides the transport of material to the exterior surface (paragraph [0009]) to the surrounding environment which is able to diffuse through the apertures (paragraph [0036]). 
	However, while Teller discloses that the upper portion of the lip balm receptacle is injection molded over the lower portion (Fig. 3 paragraph [0020]) and Benoit-Gonin teaches a movement of the second die that the upper mould part closes onto an inner core such that the plastic material is injected forming the upper portion in an axial direction  (Fig. 4 axial direction – X), 
	there is no disclosure of apertures substantially parallel to a direction of this movement of the second die during closure nor that the apertures are substantially parallel to a direction of a pour point of the second die. 	
	However, Atkinson discloses a top half of the hemispherical device with numerous substantially parallel formed vent holes (Fig.1 paragraph [0033] ).
	Therefore, it would have been obvious to one with ordinary skill in the art to have applied the method of Benoit-Gonin with its second die movement used to make the lip balm receptacle of Teller to further use the durable cutout design of Atkinson with its at least one aperture formed substantially parallel to the direction of the movement of the second die.  See Fig. 1 of Atkinson compared to Fig. 1 of Teller above.
Additionally, while the combination discloses that the at least one aperture is substantially parallel to a direction of movement of the second die, it also discloses that the at least one aperture is substantially parallel to a direction of a pour point of the second die (Fig. 1 paragraph [0017] …upon separation of the upper portion -14 from the lower portion – 16, the lip balm – 2 is revealed...configured to have a spherical shape that includes a spherical surface – 22) See Figure regarding Claim 2 discussion above.
This is advantageous because this would provide the desired feature of the material to flow freely through the vented hemispherical top half of the device while preventing access of unwanted materials – to protect it (Atkinson, paragraph [0042]).	
	However, neither Teller, Benoit-Gonin and Atkinson teach that as to the method of forming the lip balm, within 10 seconds of forming the interior layer, the external layer is formed with a durable cutout design.
	Capitani teaches a method of manufacturing a container by bi-component injection (abstract, paragraph [0055]). As in bi-injection molding, there is an embodiment whereby two materials can be injected one after the other  (Figs. 1, 2 paragraphs [0057] –[0058] injected into separate cavities). 
	Moreover, as taught in Capitani, it is known to one with ordinary skill in the art that a delay between injecting first and second materials may be too short or too long for setting (paragraph [0014]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the formation of the exterior layer within 10 seconds of forming the interior layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
	One would be motivated because the timing of the injections may need to controlled (paragraph [0059] in order to ensure all or at least a majority of the first and second parts comprises the first and second materials, respectively (paragraph [0059]).

	Regarding Claim 14, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 13, but Teller, Benoit-Gonin and Atkinson do not disclose the apertures located at a polar angle nor the ratio of the exterior layer surface area to the exposed portion of it.
	However, Atkinson does disclose the overall diameter of the top hemisphere and that it is apparent that this can be constructed with a range of diameters (including radius – paragraph [0044]) and that the devices could be constructed in a range of sizes (paragraph [0053]). This includes that at least one aperture is located at a polar angle  Ɵ (theta) of between 5-60 degrees and that the ratio of surface of the outer surface of the exterior layer to the surface area of the exposed portion of the outer surface of the interior layer between the polar angle Ɵ (theta) of 5-60 degrees is at least 90:10 and not more than 10:90.
	It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the range of polar angles as well as ratio of the exposed surface area to the unexposed surface area  through routine experimentation in the absence of a showing of criticality. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
	One would be motivated to experiment with  1) different polar angles with 2) the ratio of surface of the outer surface of the exterior layer to the surface area of the exposed portion of the outer surface of the interior layer between the polar angle Ɵ (theta) of 5-60 degrees is at least 90:10 and not more than 10:90 because 1) the geometry of the device including the radius of the vented hemispherical top half and 2) as well as the size and number of the vent holes and their center-to-center spacing (paragraph [0044]), determines its strength and durability (paragraph [0044]) 

	Regarding Claim 15, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 13, and Atkinson further discloses that a distance between any first at least one aperture and any second at least one aperture is equivalent to or greater than the thickness of the exterior layer (paragraph [0044] the vent holes – 3... have at least a 0.1875”  center to center spacing...the thickness of the structural material forms the hemispherical portion of the structural material that forms the hemispherical portion of the vented hemispherical top half – 1 is approximately 0.0625”) .

	Regarding Claim 16, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 13, and Atkinson further discloses that
the aperture peripheral wall defined by the at least one aperture is substantially parallel to a longitudinal axis of the multi-layered upper portion. Atkinson discloses a top half of the hemispherical device with numerous substantially parallel formed vent holes (Fig.1 paragraph [0033] ) See Atkinson figures above regarding Claims 2 and 5..

	Regarding Claim 17, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 16, and Teller further discloses the formation  of threads on an interior portion of the interior layer, the threads provided on the interior layer being configured to engage threads formed on a lower portion of the lip balm receptacle (Fig. 1 paragraph [0015] upper portion – 14 and the lower portion – 16 are connectable together ...such as the interengagement of threads).

	Regarding Claim 18, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 13,  but do not disclose the ratio of the exterior layer surface area to the exposed portion of it.
	However, Atkinson does disclose the overall diameter of the top hemisphere and that it is apparent that this can be constructed with a range of diameters (including radius – paragraph [0044]) and that the devices could be constructed in a range of sizes (paragraph [0053]). This includes the ratio of the surface area of the outer surface of the exterior layer to the surface area of the exposed portion of the outer surface of the interior layer being at least 1:1 to no more than 97:3, that is visible through the durable cutout design, see figure below.
	One would be motivated to experiment with the ratio of surface of the outer surface of the exterior layer to the surface area of the exposed portion of the outer surface of the interior layer is at least 1:1  to not more than 97:3  because the size and number of the vent holes and their center-to-center spacing (paragraph [0044]), determines its strength and durability (paragraph [0044]) 

	Regarding Claim 19, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 13 and Benoit-Gonin further discloses that the exterior layer is in direct contact with the outer surface of the interior layer (Fig. 6A- 6B paragraph [0072] material of the ring flows around the ridges – 136)and exclusive of an adhesive layer between the exterior layer and the interior layer (paragraph [0072] correspondingly shaped grooves – 124 which help to promote bonding between the two materials...).

	Regarding Claim 20, the combination of Teller, Benoit-Gonin, Atkinson and Capitani disclose all the limitations of Claim 13 but do not explicitly discloses that a minimum thickness of the exterior layer is the narrowest dimension of the exterior layer.
	However, Atkinson discloses that the strength and durability of its device is not only determined by the materials but the thickness of the structural material forming the exterior layer (paragraph [0044] thickness of the structural material which forms the vented hemispherical top half). 
	Therefore, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as the minimum thickness of the exterior layer being the narrowest dimension of the exterior layer through routine experimentation in the absence of a showing of criticality. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  As stated above, the motivation would be to determine the suitable durability of the device (paragraph [0044] ...to withstand the stresses, strains and shocks which will occur upon the impacts due to tossing and rolling or a combination thereof...).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748